DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the recitation of “the fourth magnet” lacks proper antecedent basis. There was no prior recitation of a fourth magnet. For claim interpretation purposes, this magnet is interpreted as one of the plurality of magnets, including but not limited to the first or second magnets.
Regarding claim 19, the recitation of “the third one of the magnets” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5-7, 11-14 and 20-24 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Arvidson (USP 5,636,748).
Regarding claims 5-7, 11-14, and 20-24, Arvidson discloses in figures 1, 3, 9, a drum type separation apparatus (title/abstract) comprising: 
a plurality of magnets (second magnets 100, first magnets 120) inside a rotary drum (12), an outer peripheral surface of the rotary drum is configured to rotate along a rotation direction (see rotation direction A, figure 1), wherein:
a first distance separates the outer peripheral surface from a first one of the magnets (see figure 3, first magnets 120),
a second distance that is smaller than the first distance separates the outer peripheral surface from a second one of the magnets (see figure 3, second magnets 100),
the first magnets having a smaller thickness than the second magnets (best understood from figure 9),
a magnetic force of the first magnets is smaller than a magnetic force of the second magnets (as measured at the outer peripheral surface of the drum, the magnetic force of the first magnets due to the larger distance is necessarily smaller),
the rotary drum (12) is disposed in a liquid passage (see figure 1, flow via chute 24 over drum (12) to provide liquid mixed with magnetic bodies over the drum (C4/L45-55), a part of the drum being above a surface of the liquid (part of drum that is behind chute 24 is above any liquid surface that is below drum (12) downstream from the chute (24) and the drum is capable of transporting magnetic bodies on the outer surface thereof (implicit to magnetic drum),
the first and second magnets (100,120) being permanent magnets (C6/L34-51),
the first and second magnets (100,120) each forming a group of first and second permanent magnets (plurality of magnets 100 and plurality of magnets 120 form the groups respectively; claims do not require the groups to be joined in any manner in particular).
Claim(s) 5-10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Morgan (USP 4,359,382).
Regarding claims 5-10, Morgan discloses a drum type separation apparatus (title/abstract) in figures 1-4 comprising: 
a plurality of magnets (30-34, 50-53, 40-47) inside a rotary drum (10), an outer peripheral surface of the rotary drum is configured to rotate along a rotation direction (see figure 1, direction arrows for rotation)(, wherein:
a first distance separates the outer peripheral surface from a first one of the magnets (40a), and 
a second distance that is smaller than the first distance separates the outer peripheral surface from a second one of the magnets (40b).
wherein a thickness of the first one of the magnets is smaller than a thickness of the second one of the magnets (see figure 4; thickness when taken from a horizontal measure perpendicular to the drum surface at 50b for example);
wherein a magnetic force of the first one of the magnets is smaller than a magnetic force of the second one of the magnets (magnetic force at drum surface is necessarily smaller due to magnetic force drop off by distance);
wherein a third distance that is smaller than the second distance separates the outer peripheral surface from a third one of the magnets (40c);
wherein the third one of the magnets is thicker than the second one of the magnets (see figure 4; thickness when taken from a horizontal measure perpendicular to the drum surface at 50b for example); and
wherein a magnetic force of the second one of the magnets is smaller than a magnetic force of the third one of the magnets (magnetic force at drum surface is necessarily smaller due to magnetic force drop off by distance).
Claim(s) 5, 7-8, 10-16, and 20-24 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Gatt (WO 2018/172843 A1), with reference to US equivalent US 2020/0325740 for claim mapping.
Note claims do not require the magnets to be in a consistent fixed position.
Regarding claim 5, 8, and 22-23 Gatt discloses a drum type separation apparatus (title/abstract) in figures 1-8 comprising: 
a plurality of magnets (514) on spars (506 which provide groups of magnets for each one of the magnets) inside a rotary drum (208), an outer peripheral surface of the rotary drum is configured to rotate along a rotation direction ([0030]), wherein:
a first distance separates the outer peripheral surface from a first one of the magnets (see annotated figure 8), and 
a second distance that is smaller than the first distance separates the outer peripheral surface from a second one of the magnets (see annotated figure 8);
a third distance that is smaller than the second distance separates the outer peripheral surface from a third one of the magnets (see annotated figure 8).

    PNG
    media_image1.png
    858
    845
    media_image1.png
    Greyscale


Regarding claim 7, Gatt further provides wherein a magnetic force of the first one of the magnets is smaller than a magnetic force of the second one of the magnets (magnetic force at drum surface is necessarily smaller due to magnetic force drop off by distance).
Regarding claim 10, Gatt further provides wherein a magnetic force of the second one of the magnets is smaller than a magnetic force of the third one of the magnets (magnetic force at drum surface is necessarily smaller due to magnetic force drop off by distance).
Regarding claim 11, Gatt further provides wherein the rotary drum is disposed in a liquid passage (see figure 2; in path of flow shelve 222, [0030], abstract, drilling fluid is commonly understood to be or contain a liquid).
Regarding claim 12, Gatt further provides wherein the liquid passage is configured to allow, to flow through the drum type separation apparatus, a liquid mixed with a magnetic body (abstract, [0028-0030])..
Regarding claim 13, Gatt further provides wherein a part of the rotary drum is above a surface of the liquid (see figure 2, flow shelve 222 establishes a fluid level, also note [0030]).
Regarding claim 14, Gatt further provides wherein the part of the rotary drum is configured to transport, as the rotary drum rotates, the magnetic body adsorbed on the outer peripheral surface ([0030-0031]).
Regarding claim 15, Gatt further provides wherein the first one of the magnets is disposed on a side higher than the surface of the liquid from an intersection position where the rotary drum and the surface of the liquid intersect each other (see annotated figure 8).
Regarding claim 16, Gatt further provides wherein the second one of the magnets is disposed on a side lower than the surface of the liquid from the intersection position (see annotated figure 8).
Regarding claims 20-21, Gatt further provides the magnets (514) are permanent magnets ([0039]).
Regarding claim 24, Gatt further provides wherein each magnet in the first group of permanent magnets is weaker in magnetic force than each magnet in the second group of permanent magnets (magnetic force at drum surface is necessarily smaller due to magnetic force drop off by distance).
Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gatt (WO 2018/172843 A1), with reference to US equivalent US 2020/0325740 for claim mapping and in view of Nishizawa (US 2014/0083920)
Regarding claim 17, Gatt discloses a scraper (210) but does not expressly provide the use of a squeezing roller.
Nishizawa discloses a rotary drum separator (title/abstract) including a scraper (7) a magnetic rotary drum (3) and a squeezing roller (6). The squeezing roll is relied upon to reduce the liquid component out from the chips/debris such that only scraps/chips/etc. are removed via the scraper ([0008,0038]).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Gatt to further include a squeezing roller as taught by Nishizawa for the purpose of removing liquid from the chips/debris on the drum prior to removal of the chips/debris/etc. from the drum by the scraper.
Regarding claim 18, Gatt further provides wherein the plurality of magnets is configured to be shifted in the rotation direction and in a direction reverse to the rotation direction with respect to a line segment that connects a rotation center of the rotary drum and a rotation center of the squeezing roller (capable of).
Regarding claim 19, Gatt further provides wherein the line segment is shifted in the rotation direction from a midpoint of a line segment that connects a center of the third one of the magnets and a center of the fourth magnet to each other (note magnets as discussed in figure 8; any other magnet other than those already marked may be read as a fourth magnet and that line segment for a radial center point of the magnets is shifted from the rotation axis).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arvidson (USP 5,860,532) discloses in figure 11c, a drum (26) with first, second, third magnets (61, 62, 63), at least the first magnet (62) being farther from the drum surface than either the second or third magnets (63, 61), the magnets being arrays as illustrated in figure 11c.
Farquhar (US 2020/0215549) provides in figure 6d, cam activated magnets in a drum separator (title/abstract) including magnet assemblies (615) of variable position relative to the drum.
Miles (US 2021/0016293) provides stacks of magnets of differing ultimate stack thickness and distance from a drum (title/abstract, figure 1). The key distinction between Miles and instant claim 5 being that the plurality of magnets are outside a rotary drum as opposed to instant claim 5 which requires a plurality of magnets inside a rotary drum.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/           Primary Examiner, Art Unit 1759